A careful investigation of the record in this case shows that the appellant was properly tried and convicted in the court below. The only question worthy of consideration here was settled by the Supreme Court of this state in the case of Ex parte Thomas, in an opinion by Mr. Justice Dunn, found in1 Okla. Cr. 210, 97 P. 260. The doctrine established in the Thomas case was specifically approved by this court in the case of State v. Homer Jones, 3 Okla. Cr. 412, 106 P. 351. The judgment of the court below is affirmed.